BAKER, Judge,
concurring in part and dissenting in part.
While I concur in the majority's disposition of Issues I through V, I write separately to address the majority's disposition of Issue VI regarding Father's request for attorney fees and costs. Although I agree with the majority's determination that Father is not entitled to appellate attorney fees, I believe that Father's appellate brief raised an additional issue, which the majority did not address, regarding whether he was entitled to an award of attorney fees and costs for the expenses he incurred in defending Mother's action at the trial court level. Therefore, I shall address that issue here.
IND.CODE § 34-1-32-1(b)(8) authorizes the court to award attorneys fees in any civil action, as part of the costs to the prevailing party, if it finds that either party litigated the action in bad faith. Here, the trial court specifically found that Mother's motion for blood tests was in bad faith. Therefore, I believe that, pursuant to I.C. § 84-1-82-1(b)(8), Father is entitled to an award of attorneys fees and costs. As a result, I would remand this case to the trial court for a hearing to determine the amount of attorney fees and costs to be awarded to Father for his defense of mother's civil action.